DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 2/10/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 13, and 14, recites PEEK, PEKK, PEEKK, and PEKEKK. Independent claim 1 does not list these materials. It is unclear to the examiner as to whether these materials are in addition to materials listed in the independent claim or if the claim is claiming new materials. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-15, and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Scholz (US Pub. No. 2013/0175766).
Regarding claim 1, the Scholz reference discloses a seal (e.g. 1, Paras. [0015],[0060]), comprising a seal body (e.g. body of 1) and a coating (Para. [0031]) disposed on at least a portion of a surface of the seal body, wherein: 
the seal body comprises a high-performance thermoplastic material (Para. [0030]) and optionally a filler material, wherein the high-performance thermoplastic material comprises polyarylketone, polyimide, aliphatic and aromatic polyamide (PA or PPA), polyester, polyetherimide (PEI), polyamideimide (PAI) liquid crystal polymer (LCP), polybenzimidazole (PBI), ultra high molecular weight polyethylene (UHMWPE), polysulfones (PPS, PES, PPSU, PESU), polytetrafluoroethylene perfluoroether (PFA), polycholoro-trifluoroethylene (PCTFE), polyethylenetetrafluoroethylene (ETFE, polyvinlyledene fluoride (PVDF) Polyvinylfluoride (PVF), polyvinyledene fluoride-hexafluoropropylene (VF2-HFP), polyketone (PK), polyetherketone (PEK), or any combination thereof (Para. [0030]); and 
the coating comprises a fluoropolymer (Para. [0031]).
Regarding claim 2, the Scholz reference discloses the seal body is in a shape of a ring (Paras. [0015],0060]).
Regarding claim 3, the Scholz reference discloses the structure as claimed in claim 1 and would be capable of having a wear rate of at most 3.7x10-6mm3/(N-m).
Regarding claim 6, the Scholz reference discloses the high-performance thermoplastic material is unfilled (e.g. Para. [0031] describes an alternative embodiment that is filled).
Regarding claim 7, the Scholz reference discloses the seal body consists essentially of the high-performance thermoplastic material (Para. [0030]).
Regarding claim 8, the Scholz reference discloses the seal body further comprises a filler dispersed in a matrix of the high-performance thermoplastic material (Para. [0031]).
Regarding claim 9, the Scholz reference discloses the filler is free of a fluoropolymer (Para. [0031]).
Regarding claim 10, the Scholz reference discloses a seal (e.g. 1, Paras. [0015],[0060]), comprising a seal body (e.g. body of 1) and a coating (Para. [0031]) disposed on at least a portion of a surface of the seal body, wherein: 
the seal body comprises a high-performance thermoplastic material (Para. [0030]) and optionally a filler material, wherein the high-performance thermoplastic material comprises polyarylketone, polyimide, aliphatic and aromatic polyamide (PA or PPA), polyester, polyetherimide (PEI), polyamideimide (PAI) liquid crystal polymer (LCP), polybenzimidazole (PBI), ultra high molecular weight polyethylene (UHMWPE), polysulfones (PPS, PES, PPSU, PESU), polytetrafluoroethylene perfluoroether (PFA), polycholoro-trifluoroethylene (PCTFE), polyethylenetetrafluoroethylene (ETFE, polyvinlyledene fluoride (PVDF) Polyvinylfluoride (PVF), polyvinyledene fluoride-hexafluoropropylene (VF2-HFP), polyketone (PK), polyetherketone (PEK), or any combination thereof (Col. 7, Lines 11-21); and
the coating comprises a fluoropolymer comprising polytetrafluoroethylene (PTFE), tetrafluoroethylene-hexafluoropropylene (FEP), perfluoroalkoxyethylene (PFA),  or any combination thereof (Para. [0037]).
Regarding claim 11, the Scholz reference discloses the high-performance thermoplastic material comprises polyketone (PK), polyetherketone (PEK), polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyetheretherketoneketone (PEEKK), polyetherketone (PEK), polyetherketoneetherketoneketone (PEKEKK), or a combination thereof (Para. [0030]).
Regarding claims 12, the Scholz reference discloses the seal body is essentially free of polytetrafluoroethylene (Para. [0030]).
Regarding claim 13, the Scholz reference discloses the high-performance polymer consists essentially of at least one material selected from the group consisting of polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyetheretherketoneketone (PEEKK), polyetherketone (PEK), and polyetherketoneketoneetherketone (PEKEEK) (Para. [0030]).
Regarding claim 14, the Scholz reference discloses the seal body consists essentially of polyetheretherketone (PEEK) (Para. [0030]).
Regarding claim 15, the Scholz reference discloses the seal body comprises a weld (e.g. Para. [0111]).
Regarding claim 17, the Scholz reference discloses the fluoropolymer comprises polytetrafluoroethylene (PTFE), tetrafluoroethylene-hexafluoropropylene (FEP), perfluoroalkoxyethylene (PFA), or any combination thereof (Para. [0037]).
Regarding claim 18, the Scholz reference discloses the coating consists essentially of polytetrafluoroethylene (Para. [0037]).
Regarding claim 19, the Scholz reference discloses the structure as claimed in claim 1 and would be capable of having an elongation at break of at least 5%.
Regarding claim 20, the Scholz reference discloses the structure as claimed in claim 1 and would be capable of having an elongation at break of at least 7%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholz in view of Barna et al. (US Patent No. 5,551,706).
Regarding claim 4, the Scholz reference discloses the invention substantially as claimed in claim 1.
However, the Scholz reference fails to explicitly disclose the seal body comprises a diameter of at least 0.2 meters.
The Barna et al. (hereinafter Barna) reference, a seal, discloses making an annular gasket to have a diameter of at least 0.2 meters (Col. 16, Lines 15-24).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the size of the gasket of the Scholz reference in view of the teachings of the Barna reference in order to provide proper sealing pressure in the desired environment.
Regarding claim 5, the Scholz reference, as modified in claim 1, discloses the diameter is at least 0.6 meters and at most 3 meters (Barna, Col. 16, Lines 15-24).
Regarding claim 16, the Scholz reference discloses the invention substantially as claimed in claim 1.
However, the Scholz reference fails to explicitly disclose the coating has a thickness of at most 20 microns.
The Barna reference, a seal, discloses a coating has a thickness of at most 20 microns (Col. 7, Lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the thickness of the coating of the Scholz reference in view of the teachings of the Barna reference in order to provide proper sealing pressure in the desired environment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675